Citation Nr: 1610162	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left shoulder degenerative joint disease status post acromioclavicular separation.

2.  Entitlement to an increased rating for right shoulder degenerative joint disease.

3.  Entitlement to an increased rating for right hip osteoarthritis.

4.  Entitlement to an increased rating for left hip osteoarthritis.

5.  Entitlement to an increased rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service in the United States Army from June 1973 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Most recently, an August 2015 rating decision by the Appeals Management Center granted increased ratings for the Veteran's bilateral hip, bilateral shoulder, and bilateral foot disabilities.

This matter was remanded by the Board in April 2015 to afford the Veteran additional VA examinations; the examinations have been conducted and the reports associated with the claims file.

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran has notified the Board that he wishes to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

By statement dated November 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he is satisfied with the most recent rating increases of his appeal.  He stated that he wished to withdraw his appeal, as he believes he has been assigned the appropriate percentages and effective dates for his disabilities.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


